DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Amendment filed on June 14, 2022.  Claims 1-18, 22-26, and 28 were amended.  Thus, claims 1-31 are pending. 

Claim Rejections - 35 USC § 112(a)
35 U.S.C. 112 reads as follows:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-31 are rejected under 35 U.S.C. 112(a), as being indefinite for failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 18, lines 11-12 of claim 1 were amended to recite “in which one or more internal resistors of the impedance measuring circuit connected in the first correction mode, are disconnected.”  Claim 18 was amended similarly.  The terms “one or more internal resistors” and the phrase “one or more internal resistors…are disconnected” are not properly described in the application as filed, and thus constitutes new matter.  Appropriate correction is required.
Claims 2-17 and 19-31 are rejected under 35 U.S.C. 112(a), first paragraph, due to their dependency from a rejected base claim(s).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 15-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. Patent Publication 2017/0100052 A1); in view of Nakada (U.S. Patent Publication 2004/0010205 A1); and further in view of Liedtke (U.S. Patent 9,591,987 B1).
Regarding claim 1, Jung teaches a bio-signal measuring apparatus (Jung: Abstract [“A method of measuring a bio signal using a bio signal measuring apparatus…”]), comprising:
a first electrode (Jung: FIGS. 1-2, ¶82 [“…first electrode 110a of the electrode unit 110…”]);
a second electrode (Jung: FIGS. 1-2, ¶86 [“…Zc represents contact impedance between electrodes 110a, 110b, 110c, and 110d…”]);
a third electrode (Jung: FIGS. 1-2, ¶86 [“…Zc represents contact impedance between electrodes 110a, 110b, 110c, and 110d…”]);
a fourth electrode (Jung: FIGS. 1-2, ¶86 [“…Zc represents contact impedance between electrodes 110a, 110b, 110c, and 110d…”]);
a first circuit network and a second circuit network, each of the first circuit network and the second circuit network includes one or more resistances (Jung: FIGS. 4, 13-20, ¶137-155 [“FIG. 13 is another circuit diagram for explaining an apparatus 100 for measuring a bio signal according to an exemplary embodiment.”] {The Examiner notes that each of the different circuits can be produced by changing the switches 126a-126e to provide the first and second circuit networks recited in the claim(s).});
an impedance measuring circuit (Jung: FIGS. 1-4, ¶80 [“…an impedance measuring unit (e.g., impedance measurer) 120…”]) configured to:
measure a first impedance of the first circuit network in a first correction mode (Jung: FIGS. 1, 4, 15-20, 23; ¶146-149 […all contact impedances Zc1, Zc2, Zc3, and Zc4 of the first to fourth electrodes 110a, 110b, 110c, and 110d may have different values, respectively. Unlike FIG. 4, since all the contact impedances Zc1, Zc2, Zc3, and Zc4 have different values in the circuit diagram of FIG. 15, there are five unknowns Zm, Zc1, Zc2,  Zc3, and Zc4 in total. Therefore, the mode controller 130 illustrated in FIG. 1 may control the impedance measurer 120 in five modes. The mode controller 130 may control the impedance measurer 120 under the first mode as illustrated in FIG. 15. Under the first mode, the current source 122 may be connected between the first electrode 110a and the fourth electrode 110d, and the voltmeter 124 may be connected between the second electrode 110b and the third electrode 110c…”]; {Including Eqns. 10-11.}; ¶185-193 {The measuring of the contact impedance values Zc1-4 by changing the circuit network. e.g. the measuring of Z2.});
measure a second impedance of the second circuit network in a second correction mode (Jung: FIGS. 1, 4, 15-20, 23; ¶146-149 […all contact impedances Zc1, Zc2, Zc3, and Zc4 of the first to fourth electrodes 110a, 110b, 110c, and 110d may have different values, respectively. Unlike FIG. 4, since all the contact impedances Zc1, Zc2, Zc3, and Zc4 have different values in the circuit diagram of FIG. 15, there are five unknowns Zm, Zc1, Zc2,  Zc3, and Zc4 in total. Therefore, the mode controller 130 illustrated in FIG. 1 may control the impedance measurer 120 in five modes. The mode controller 130 may control the impedance measurer 120 under the first mode as illustrated in FIG. 15. Under the first mode, the current source 122 may be connected between the first electrode 110a and the fourth electrode 110d, and the voltmeter 124 may be connected between the second electrode 110b and the third electrode 110c…”]; {Including Eqns. 10-11.}; ¶185-193 {The measuring of the contact impedance values Zc1-4 by changing the circuit network. e.g. the measuring of Z3});
measure a body impedance of an object in a measurement mode, using the first electrode, the second electrode, the third electrode, and the fourth electrode (Jung: FIGS. 1, 4, 15-20, 23; ¶150-156 […all contact impedances Zc1, Zc2, Zc3, and Zc4 of the first to fourth electrodes 110a, 110b, 110c, and 110d may have different values, respectively. Unlike FIG. 4, since all the contact impedances Zc1, Zc2, Zc3, and Zc4 have different values in the circuit diagram of FIG. 15, there are five unknowns Zm, Zc1, Zc2,  Zc3, and Zc4 in total. Therefore, the mode controller 130 illustrated in FIG. 1 may control the impedance measurer 120 in five modes. The mode controller 130 may control the impedance measurer 120 under the first mode as illustrated in FIG. 15. Under the first mode, the current source 122 may be connected between the first electrode 110a and the fourth electrode 110d, and the voltmeter 124 may be connected between the second electrode 110b and the third electrode 110c….the impedance measurer 120 measures the first to fifth impedance values Zi, Z2 , Z3 , Z4 , and Zs, the bio impedance obtainer 140 may obtain the bio impedance Zm by compensating for an effect of contact impedances Zc1, Zc2, Zc3, and Zc4 in the first to fifth impedance values Zu Z2 , Z3 , Z4 , and Zs· The bio impedance obtainer 140 may take into account the internal impedance Zs of the current source 122 when compensating for the effect of the contact impedances Zc1, Zc2, Zc3, and Zc4…”]; {Including Eqns. 13-14.}; ¶185-193 {Measuring of the internal impedance Zs of the current source }); and
a processor (Jung: ¶209 […apparatus according to the present exemplary embodiments may include a processor, a memory for storing program data and executing the stored program data, a permanent storage unit such as a disk drive…”]) configured to:
obtain personal information of the object that comprises a weight of the object (Jung: FIG. 24; ¶173 […the body information of the examinee may include information indicating many different characteristics of the examinee, e.g, an age, height, weight, etc.…”]); 
obtain an internal parameter of the impedance measuring circuit, based on the first impedance of the first circuit network in the first correction mode and the second impedance of the second circuit network in the second correction mode (Jung: FIGS. 17-18, ¶193 [“In operation 1270, the bio impedance obtainer 140 may obtain the bio impedance Zm from the first to fifth impedance values Zi, Z2 , Z3 , Z4 , and Z5 and the internal impedance Zs of the current source 122. The bio impedance obtainer 140 may calculate Zc1, Zc2, Zc3, Zc4, and Zm by simultaneously solving Equations 10 to 14, and even when values of Zc1, Zc2, Zc3, and Zc4 are not known or not calculated, the bio impedance obtainer 140 may calculate Zm.…”] {Including Eqns. 10-14.} {See above.}); and
obtain a bio-impedance of the object, based on the internal parameter, the body impedance of the object in the measurement mode, and the personal information that comprises the weight of the object (Jung: FIGS. 17-18, ¶193 [“In operation 1270, the bio impedance obtainer 140 may obtain the bio impedance Zm from the first to fifth impedance values Zi, Z2 , Z3 , Z4 , and Z5 and the internal impedance Zs of the current source 122. The bio impedance obtainer 140 may calculate Zc1, Zc2, Zc3, Zc4, and Zm by simultaneously solving Equations 10 to 14, and even when values of Zc1, Zc2, Zc3, and Zc4 are not known or not calculated, the bio impedance obtainer 140 may calculate Zm.…”] {Including Eqns. 10-14.} {See above.}).
However, Jung is silent as to explicitly disclosing impedance measuring circuit comprising one or more internal resistors and obtaining personal information of the object that comprises a gender, a height, and a weight of the object.
Nakada, in an analogous art, discloses a living body impedance measurement apparatus (Nakada: Abstract.).  Therein, Nakada discloses an impedance measuring circuit comprising one or more internal resistors (Nakada: FIG. 1; ¶31 [“…internal reference unit 7 includes a set of reference resistors each having predetermined resistance for use in the impedance measurement method…”]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing an impedance measuring circuit comprising one or more internal resistors, disclosed by Nakada, into Jung, with the motivation and expected benefit of accurately and efficiently timely diagnosing a health state of a patient.  This method for improving Jung was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nakada.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Jung and Nakada to obtain the invention as specified in claim 1.
However, Jung, in view of Nakada, is silent as to explicitly disclosing obtaining personal information of the object that comprises a gender, a height, and a weight of the object.
Liedtke, in an analogous art, discloses an analysis circuit configured to automatically make a plurality of segmental bioelectrical resistance and reactance measurements using permutations of a plurality of electrodes (Liedtke: Abstract.).  Therein, Liedtke discloses obtaining personal information of the object that comprises a gender, a height, and a weight of the object (Liedtke: FIG. 1; col 4, ln 10-15 [“…the analysis circuit 106 may be further configured to collect and store information (e.g., height, weight, age, gender, etc.) about the particular subject.”]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of obtaining personal information of the object that comprises a gender, a height, and a weight of the object, disclosed by Liedtke, into Jung, as modified by Nakada, with the motivation and expected benefit of accurately and efficiently timely diagnosing a health state of a patient.  This method for improving Jung, as modified by Nakada, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Liedtke.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Jung and Nakada and Liedtke to obtain the invention as specified in claim 1.
Regarding claim 18, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.
Regarding claim 2, Jung, in view of Nakada and Liedtke, teach all the limitations of the parent claim 1 as shown above.  Jung additionally discloses the first circuit network and the second circuit network are configured as a single circuit (Jung: FIGS. 4, 13-20, ¶137-155 [“FIG. 13 is another circuit diagram for explaining an apparatus 100 for measuring a bio signal according to an exemplary embodiment.”] {The Examiner notes that each of the different circuits can be produced by changing the switches 126a-126e to provide the first and second circuit networks recited in the claim(s).} {See above.}).
Regarding claim 20, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Jung, in view of Nakada and Liedtke, teach all the limitations of the parent claim 1 as shown above.  Jung additionally discloses the first circuit network and the second circuit network are configured separately as independent circuits (Jung: FIGS. 4, 13-20, ¶137-155 {See above.}).
Regarding claim 21, the claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 4, Jung, in view of Nakada and Liedtke, teach all the limitations of the parent claim 1 as shown above.  Jung additionally discloses in the first correction mode, the impedance measuring circuit is connected to the first circuit network and further configured to: apply a current to the first circuit network through a first terminal corresponding to the first electrode and a second terminal corresponding to the second electrode; and measure the first impedance by measuring a voltage produced between a third terminal corresponding to the third electrode and a fourth terminal corresponding to the fourth electrode (Jung: FIGS. 1, 4, 7, 15-20, 23; ¶112, ¶150-156, ¶185-193 [“The registers 144a and 144b store a voltage value or an impedance value. For example, a voltage value or an impedance value measured during operation of the first mode may be stored in the upper register 144a, and a voltage value or an impedance value measured during operation of the second mode may be stored in the lower register 144b.”]; {See above.}).
Regarding claim 22, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

Regarding claim 5, Jung, in view of Nakada and Liedtke, teach all the limitations of the parent claim 1 as shown above.  Jung additionally discloses in the second correction mode, the impedance measuring circuit is connected to the second circuit network and further configured to: apply a current to the second circuit network through a first terminal corresponding to the first electrode and a second terminal corresponding to the second electrode; and measure the second impedance by measuring a voltage produced between a third terminal corresponding to the third electrode and a fourth terminal corresponding to the fourth electrode (Jung: FIGS. 1, 4, 7, 15-20, 23; ¶112, ¶150-156, ¶185-193 {See above.}).
Regarding claim 23, the claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

Regarding claim 6, Jung, in view of Nakada and Liedtke, teach all the limitations of the parent claim 1 as shown above.  Liedtke discloses obtaining personal information of the object that comprises a gender, a height, and a weight of the object (Liedtke: FIG. 1; col 4, ln 10-15 [“…the analysis circuit 106 may be further configured to collect and store information (e.g., height, weight, age, gender, etc.) about the particular subject.”]).  Jung additionally discloses the measurement mode is a first measurement mode that uses a four-point measurement method of using the first electrode, the second electrode, the third electrode, and the fourth electrode, the impedance measuring circuit is further configured to measure the body impedance of the object in a second measurement mode that uses a two-point measurement method of measuring an impedance, using short-circuits of a combination of the first electrode, the second electrode, the third electrode, and the fourth electrode, and the processor is further configured to obtain the bio-impedance of the object, based on the internal parameter, the body impedance of the object that is measured in the first measurement mode and the second measurement mode, and the personal information of the object (Jung: FIGS. 1-2, 4-5, 7; ¶86-92, [“…Zc represents contact impedance between electrodes 110a, 110b, 110c, and 110d, and an examinee. Zm represents bio impedance of the examinee…in the second mode, the first electrode 110a and the second electrode 110b may be short-circuited. Also, under the second mode, the third electrode 110c and the fourth electrode 110d may be short-circuited. The mode controller 130 may adjust switches 126a and 126b inside the impedance measurer 120 in order to switch the internal circuit connection of the impedance measurer 120 to the second mode…”]; {Including Eqns. 1-2.} {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of obtaining personal information of the object that comprises a gender, a height, and a weight of the object, disclosed by Liedtke, into Jung, as modified by Nakada and Liedtke, with the motivation and expected benefit of accurately and efficiently timely diagnosing a health state of a patient.  This method for improving Jung, as modified by Nakada and Liedtke, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Liedtke.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Jung and Nakada and Liedtke to obtain the invention as specified in claim 6.
Regarding claim 24, the claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 7, Jung, in view of Nakada and Liedtke, teach all the limitations of the parent claim 1 as shown above.  Jung additionally discloses in the first measurement mode, the impedance measuring circuit is connected to the first electrode, the second electrode, the third electrode, and the fourth electrode, and further configured to: apply a current to the object through the first electrode and the second electrode; and measure the third impedance by measuring a voltage produced between the third electrode and the fourth electrode (Jung: FIGS. 17-18, ¶193 {Including Eqns. 10-14.} {See above.}).
Regarding claim 25, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.

Regarding claim 8, Jung, in view of Nakada and Liedtke, teach all the limitations of the parent claim 1 as shown above.  Liedtke discloses obtaining personal information of the object that comprises a gender, a height, and a weight of the object (Liedtke: FIG. 1; col 4, ln 10-15 [“…the analysis circuit 106 may be further configured to collect and store information (e.g., height, weight, age, gender, etc.) about the particular subject.”]).  Jung additionally discloses the measurement mode is a first measurement mode, and the impedance measuring circuit is further configured to measure the body impedance of the object in a second measurement mode, in the second measurement mode, the impedance measuring circuit is connected to the first electrode, the second electrode, the third electrode, and the fourth electrode, short- circuits the first electrode to the third electrode and short-circuits the second electrode to the fourth electrode, and is further configured to: apply a current to the object through the first electrode and the second electrode; and measure the body impedance by measuring a voltage produced between the third electrode and the fourth electrode, wherein the processor is further configured to obtain the bio-impedance of the object, based on the internal parameter, the body impedance of the object that is measured in the first measurement mode and the second measurement mode (Jung: FIGS. 1-2, 4-5, 7, 17-18; ¶86-92, ¶193 [“…Zc represents contact impedance between electrodes 110a, 110b, 110c, and 110d, and an examinee. Zm represents bio impedance of the examinee…in the second mode, the first electrode 110a and the second electrode 110b may be short-circuited. Also, under the second mode, the third electrode 110c and the fourth electrode 110d may be short-circuited. The mode controller 130 may adjust switches 126a and 126b inside the impedance measurer 120 in order to switch the internal circuit connection of the impedance measurer 120 to the second mode…”]; {Including Eqns. 1-2, 10-14.} {See above.}).
Regarding claim 26, the claim recites limitations found within claim 8, and is rejected under the same rationale applied to the rejection of claim 8.

Regarding claim 9, Jung, in view of Nakada and Liedtke, teach all the limitations of the parent claim 1 as shown above.  Jung additionally discloses the internal parameter comprises an input impedance and an output impedance (Jung: FIGS. 17-18, ¶15, ¶30, ¶193 [“In operation 1270, the bio impedance obtainer 140 may obtain the bio impedance Zm from the first to fifth impedance values Zi, Z2 , Z3 , Z4 , and Z5 and the internal impedance Zs of the current source 122. The bio impedance obtainer 140 may calculate Zc1, Zc2, Zc3, Zc4, and Zm by simultaneously solving Equations 10 to 14, and even when values of Zc1, Zc2, Zc3, and Zc4 are not known or not calculated, the bio impedance obtainer 140 may calculate Zm.…”] {Including Eqns. 1-2, 10-14.} {See above.}).
Regarding claim 27, the claim recites limitations found within claim 9, and is rejected under the same rationale applied to the rejection of claim 9.

Regarding claim 10, Jung, in view of Nakada and Liedtke, teach all the limitations of the parent claim 1 as shown above.  Jung additionally discloses the bio-impedance obtainer uses a bio-impedance calculation formula defining a relationship between the internal parameter of the impedance measuring circuit, the third impedance, the fourth impedance, and the bio-impedance (Jung: FIGS. 1-2, ¶84-86 [“The bio impedance obtainer 140 may obtain a bio impedance value, regardless of contact impedance between the electrodes of the electrode unit 110 and the examinee, based on the impedance values measured by the impedance measurer 120.”] {Including Eqns. 1-2, 10-14.} {See above.}).
Regarding claim 28, the claim recites limitations found within claim 10, and is rejected under the same rationale applied to the rejection of claim 10.

Regarding claim 11, Jung, in view of Nakada and Liedtke, teach all the limitations of the parent claim 1 as shown above.  Jung additionally discloses the bio-impedance calculation formula is obtained by measuring a contact impedance when each electrode contacts the object (Jung: FIGS. 1-2, 86 {Including Eqns. 1-2, 10-14.} {See above.}).
Regarding claim 29, the claim recites limitations found within claim 11, and is rejected under the same rationale applied to the rejection of claim 11.

Regarding claim 15, Jung, in view of Nakada and Liedtke, teach all the limitations of the parent claim 1 as shown above.  Jung additionally discloses a mode setter configured to generate a control signal for setting an operation mode of the bio-signal measuring apparatus (Jung: FIGS. 1-3, ¶83 [“The mode controller 130 may change a connection mode of an internal circuit of the impedance measurer 120.”] {See above.}).

Regarding claim 16, Jung, in view of Nakada and Liedtke, teach all the limitations of the parent claim 1 as shown above.  Jung additionally discloses a bio-information obtainer configured to obtain bio-information of the object based on the bio-impedance of the object (Jung: FIG. 24, ¶173 [“The bio information output member 150 may output the bio information such as a body fat amount, a basal metabolic amount, a skeletal muscle amount, a blood flow amount, breathing, a heart rate, and heart rate variation of the examinee..”]).
Regarding claim 30, the claim recites limitations found within claim 16, and is rejected under the same rationale applied to the rejection of claim 16.

Regarding claim 17, Jung, in view of Nakada and Liedtke, teach all the limitations of the parent claim 16 as shown above.  Jung additionally discloses the bio-information comprises any one or any combination of body fat mass, fat-free mass, muscle mass, skeletal muscle mass, basal metabolism, intracellular water, extracellular water, total body water, mineral content, visceral fat, blood flow, respiration, heart rate, and heart rate variability (Jung: FIG. 24, ¶173 {See above.}).
Regarding claim 31, the claim recites limitations found within claim 17, and is rejected under the same rationale applied to the rejection of claim 17.

Regarding claim 19, Jung, in view of Nakada and Liedtke, teach all the limitations of the parent claim 18 as shown above.  Jung additionally discloses each of the first circuit network and the second circuit network includes one or more resistances (Jung: FIGS. 4, 13-20, ¶137-155 {See above.}).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Nakada and Liedtke; and further in view of Kim (Korean Patent Publication KR 20170026914 A, an EPO/Espacenet machine translation thereof, generated 03/10/2022, was provided with the previous Action).
Regarding claim 12, Jung, in view of Nakada and Liedtke, teach all the limitations of the parent claim 1 as shown above.  However, Jung, in view of Nakada and Liedtke, is silent as to explicitly disclosing measuring the first impedance and the second impedance by changing a frequency of an input current.
Kim discloses an impedance measurement module (Kim: ¶1).  Therein, Kim discloses measuring the first impedance and the second impedance by changing a frequency of an input current (Kim: FIGS. 1-3; ¶36-45 [“…portable small-size impedance measurement module according to an embodiment of the present invention. 1, a portable small-size impedance measurement module according to an embodiment of the present invention includes an electrode 10, a multiple frequency selection unit 100…multiple frequency selection unit 100 can adjust the frequency range of the current supplied through the current application electrode 11…The control unit 600 can collectively control the impedance measurement module. That is, the respective components are controlled in cooperation with the multiple frequency selection unit 100…the bioimpedance measuring unit 300 includes a signal processing unit 310 for processing a bio-signal measured through the voltage measuring electrode 13, And an impedance signal measuring unit 330 for measuring the bioimpedance from the bio-signal.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of measuring the first impedance and the second impedance by changing a frequency of an input current, disclosed by Kim, into Jung, as modified by Nakada and Liedtke, with the motivation and expected benefit of obtaining the bio-impedance for each frequency.  This method for improving Jung, as modified by Nakada and Liedtke, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Jung and Nakada and Liedtke and Kim to obtain the invention as specified in claim 12.

Regarding claim 13, Jung, in view of Nakada and Liedtke and Kim, teach all the limitations of the parent claim 12 as shown above.  Jung discloses obtaining the internal parameter of the impedance measuring circuit, based on the first impedance and the second impedance of the input current (Jung: FIGS. 17-18, ¶193 {Including Eqns. 10-14.} {See above.}).  Kim discloses measuring the first impedance and the second impedance by changing a frequency of an input current (Kim: FIGS. 1-3; ¶36-45 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of obtaining the internal parameter for each frequency of the impedance measuring circuit, based on the first impedance and the second impedance that are measured for each frequency of the input current, disclosed by Jung and Kim, into Jung, as modified by Nakada and Liedtke and Kim, with the motivation and expected benefit of obtaining the internal parameter for each frequency.  This method for improving Jung, as modified by Nakada and Liedtke and Kim, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Jung and Kim.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Jung and Nakada and Liedtke and Kim to obtain the invention as specified in claim 13.

Regarding claim 14, Jung, in view of Nakada and Liedtke and Kim, teach all the limitations of the parent claim 13 as shown above.  Jung discloses a storage part configured to store the internal parameter for each frequency of the impedance measuring circuit (Jung: FIG. 7, ¶112 [“The registers 144a and 144b store a voltage value or an impedance value.”]).  

Response to Arguments
Applicant’s arguments filed on June 14, 2022 have been fully considered but are deemed moot on the new grounds of rejection.  Applicant’s amendments necessitated the new ground of rejection.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864